Citation Nr: 0028399	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of an accidental gunshot wound to the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to August 1977.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the May 1999 and December 1999 rating decisions from the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a 30 percent evaluation for 
residuals of an accidental gunshot wound to the right hand.  
The veteran was given a statement of the case in May 1999 
with regard to the issues of entitlement to an increased 
rating for his right hand gunshot wound and entitlement to 
service connection for a right wrist injury.  Following a 
hearing at the RO, the Hearing Officer granted service 
connection for a right wrist injury.  This was considered a 
total grant of the benefit requested with regard to the right 
wrist issue.  The decision also awarded an additional 10 
percent evaluation for the veteran's right hand disability on 
the basis of a painful scar, effective from September 1999.  
This was considered only a partial grant of benefits and the 
appeal was continued.  The veteran did not disagree with 
either the grant of service connection or the additional 10 
percent rating assigned for his right hand disability.  In 
that the issue of entitlement to an increased evaluation for 
the veteran's right wrist disability is addressed in the 
presentation on his behalf by the service organization, this 
matter is referred to the originating agency for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran has driven a truck off and on for 14 years 
and worked in maintenance at the post office for 5 years.  

2.  The veteran is ambidextrous.  

3.  The medical evidence shows more than one-half the bone 
lost in only the veteran's right middle finger, which is 
amputated.  

4.  The veteran's right index finger is numb and does not 
abduct or adduct, and his right ring finger is numb and 
limited in abduction and adduction.  


CONCLUSION OF LAW

The criteria are met for a 40 percent evaluation for 
residuals of an accidental gunshot wound to the right hand.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.2, 
4.20, 4.71a, 4.71a, Diagnostic Codes 5125, 5146, 5149, 5154, 
5218, 5219, and 5222 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to a July 1976 county sheriff's report, the veteran 
was accidentally shot in his right hand during active service 
in January 1976 when his rifle fell off the top of his car.  
The rifle butt struck the ground, and a bullet discharged, 
entering the inside of the veteran's right palm and exiting 
through the back of his hand.  In January 1978, the veteran 
received service connection for a right hand disability as 30 
percent disabling.  

The September 1998 claim for a rating in excess of 30 percent 
is well grounded because the veteran alleges that his right 
hand disability has increased in severity.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The claim will be decided on the evidence of record because 
the VA has fulfilled its duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a).  The RO 
obtained the veteran's service medical records and medical 
records from the identified health care providers.  The 
veteran received VA examinations, filed numerous lay 
statements with the RO, and provided sworn testimony at a 
hearing.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as it is here, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran's right hand disability will be rated under the 
criteria for ankylosis or amputation of two or three digits.  
When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20 (1999).  

In October 1998, the veteran's right index and ringer fingers 
were numb.  His right index finger could not abduct or 
adduct, and his right ring finger had limited abduction and 
adduction.  The right middle finger was gone because it had 
been amputated during surgery in service.  

A rating higher than 30 percent is not available for 
unfavorable ankylosis of two digits of one hand under the 
criteria of Diagnostic Code 5219.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5219 (1999).  Nor is a rating higher than 30 
percent available for favorable ankylosis of the index, 
middle, and ring fingers under the criteria of Diagnostic 
Code 5222 (1999).  

Unfavorable ankylosis of three digits of one hand is 
evaluated under the criteria of Diagnostic Code 5218.  
Unfavorable ankylosis of the index, middle, and ring fingers 
warrants a 40 percent evaluation on the major hand and a 30 
percent evaluation on the minor hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5218 (1999).  The veteran will receive the 
benefit of the doubt because the evidence does not clearly 
show whether the veteran is right-handed, left-handed, or 
ambidextrous.  A February 1976 military accidental injury 
report states that the veteran is left-handed.  According to 
an undated service medical record, apparently from September 
1976, the veteran is right-handed.  A December 1976 clinic 
report states, however, that the veteran is ambidextrous 
because he writes with his left hand and throws objects with 
his right hand.  The veteran told the October 1998 VA 
examiner that he is ambidextrous because he has always used 
both hands, and in September 1999, he testified that he uses 
his right hand while driving a truck or motorcycle and while 
hammering in construction work.  His representative asserted 
that the veteran's right hand is his dominant hand.  
Resolving all reasonable doubt in the veteran's favor, the 
veteran's right hand will be considered a major hand because 
the evidence shows no injury in the left hand and because at 
least a preponderance of the evidence indicates that the 
veteran is ambidextrous.  See 38 C.F.R. § 3.102 (1999).  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1999).  

On an analogous basis, a 40 percent evaluation is warranted 
for unfavorable ankylosis of the right index finger, which is 
numb and does not abduct or adduct; the middle finger, which 
is amputated; and the ring finger, which is numb and limited 
in abduction and adduction.  See 4.71a, Diagnostic Code 5218 
(1999).  The increased rating is warranted because the 
veteran testified in September 1999 that his right hand 
disability affected his ability to hold a steering wheel or 
shift while driving a truck for work.  Although he had taken 
college-level mechanics courses, he had to drive for a living 
because he could not use his right hand to work with small 
items as a mechanic would.  He testified that he had tried 
cooking for a living and that his right hand prevented him 
from working with knives, opening a jar, or using a can 
opener.  A rating higher than 40 percent is not available for 
unfavorable ankylosis of the index, middle, and ring fingers.  

With respect to amputation of a single finger, a rating 
higher than 30 percent is not available under the criteria 
for amputation of the middle finger.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5154 (1999).  

With respect to amputation of two fingers, a rating higher 
than 30 percent is not available under the criteria for 
amputation of the middle and ring fingers.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5149 (1999).  Amputation of the 
index and middle fingers, however, warrants a 40 percent 
evaluation on the major hand and a 30 percent evaluation on 
the minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5146 
(1999).  Thus, on an analogous basis, a 40 percent evaluation 
is warranted for amputation of the index and middle fingers 
of the veteran's right hand.  Although the right index finger 
is technically not amputated, it is numb and does not abduct 
or adduct, and the middle finger is actually amputated.  A 
rating higher than 40 percent is not available for amputation 
for the index and middle fingers.  

A separate rating of 10 percent for amputation or resection 
of metacarpal bones (more than one-half the bone lost) in 
multiple fingers injuries does not apply because the medical 
evidence shows more than one-half bone loss in only the right 
middle finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5146(d) (1999).  The November 1979 examination report 
mentions missing bone fragments from only the right middle 
finger.  

Although the veteran testified that he had lost effective use 
of his right hand, the medical evidence does not show loss of 
use of the right hand with no effective remaining function.  
Loss of use of the hand will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump with a suitable 
prosthetic appliance.  38 C.F.R. § 4.71a, Diagnostic Code 
5146(f) (1999).  Although the veteran cannot work as a cook 
or mechanic, the October 1998 examiner noted that the veteran 
has driven a truck off and on for 14 years and worked in 
maintenance at the post office for 5 years.  When he is not 
working, he uses his right hand while enjoying motor and 
woodworking hobbies.  

In September 1999, the veteran's representative asserted that 
loss of use of the veteran's dominant right hand warranted a 
70 percent evaluation under the criteria of Diagnostic Code 
5125.  That diagnostic code states, however, that amputation 
of the forearm with loss of use of the hand warrants a 70 
percent evaluation for the major hand and a 60 percent 
evaluation for the minor hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5125 (1999).  In this case, a rating is not available 
under Diagnostic Code 5125 because the medical evidence does 
not show amputation of the forearm with loss of use of the 
right hand.  The veteran has used his right hand while 
working at two gainful occupations for over 5 years.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied an increased 
rating under the criteria of Diagnostic Codes 5146 and 5218, 
the veteran has not been prejudiced by the decision.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been claimed 
or demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does 
not show that the service-connected right hand disability 
markedly interferes with employment or causes frequent 
hospitalizations.  The veteran has been able to use his right 
hand working at two jobs, and he has developed marketable 
skills while enjoying a woodworking hobby.  


ORDER

Entitlement to a 40 percent evaluation is granted, subject to 
the controlling laws and regulations governing the payment of 
monetary awards.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

